Citation Nr: 1705840	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from February 1958 to August
1958, and had periods of active duty for training and inactive duty for training in the
Arkansas National Guard from September 1978 to February 1981, in the Air Force
Reserve from February 1981 to October 1993, and in the Missouri National Guard
from October 1993 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a videoconference hearing in November 2008. The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016). In January 2017, the Veteran was notified that the VLJ who presided over his hearing was no longer employed at Board (due to retirement), and offered a hearing before a different VLJ. The Veteran was further informed that if no response was received within 30 days, the Board would assume that another hearing was not requested and move forward accordingly. No response from the Veteran has been forthcoming. As such, the Board has reassigned the case to the undersigned VLJ who will now address the matter on appeal.

The issue of entitlement to service connection for tinnitus was most recently remanded by the Board in July 2014. Upon additional development, the Veteran was awarded a 10 percent disability rating for tinnitus in an April 2016 rating decision. As this constitutes a complete grant of the Veteran's service connection claim, this issue is no longer before the Board.

In January 2011, the Veteran raised the issues of entitlement to service connection for diabetes, high blood pressure, myasthenia gravis, and a sleep disorder, to include as secondary to a left shoulder disability. Although these issues were referred by the Board in March 2012, it does not appear that they have been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has a current bilateral hearing loss disability for VA purposes.

2. There is competent and credible evidence that the Veteran experienced noise exposure during qualified military service.

3. The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to service.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duties to notify or assist is necessary. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

The Board now turns to the Veteran's claim that service connection is warranted for bilateral hearing loss. 

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

In applying these standards to the case at hand, the Board first finds that the Veteran has a current bilateral hearing loss disability for VA purposes. Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2016). 

Here, the Veteran most recently underwent VA audiological examination in February 2016. At that time, the Veteran's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
40
45
65
65
70
Left Ear
60
70
75
75
70

Further, the Veteran registered speech recognition scores of 84 percent for his right ear and 80 percent for his left ear. As such, the Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes, such that the first Shedden element has been met. 

In making this determination, the Board acknowledges that the Veteran has submitted several additional VA and private audiological examinations for the Board's consideration. However, service connection may be granted upon competent evidence that the claimed disability existed at any time during the appeal period. McClain v. Nicholson, 21 Vet App 319 (2007) (holding a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending). As the Veteran's most recent audiological examination stands as competent evidence of a current disability, the Board finds that a detailed recitation of these additional examinations is unnecessary at this time.   

Further, the Board finds competent and credible evidence of noise exposure during qualified service. In multiple lay statements and during his November 2008 hearing testimony, the Veteran cited several examples of noise exposure during service, to include: exposure to gun noise in his capacity as a gunner for a 105 howitzer during his first period of training; and exposure to noise from planes and diesel machines in his capacity as a Material Handling Equipment (MHE) instructor during Air Force reserve service.

The Board finds the Veteran's testimony to be competent and credible evidence of acoustic trauma. A veteran is competent to report that which he perceives through the use of his senses, including noise exposure. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's testimony is largely corroborated by his service personnel records (SPRs). A Certificate of Release or Discharge from Active Duty (DD-214) indicates that the Veteran served in an artillery battery during active duty for training (ACDUTRA) during his period of service, from February 1958 to August 1958. Additional SPRs confirm that the Veteran served with the Air Force reserves from approximately February 1981 to October 1993, during which time he served, in part, with a mobile aerial port squadron. Additionally, the Veteran's descriptions of the in-service events are consistent with the nature of his service, and his reports are well-documented and unvarying throughout the record. 

Further, the Board finds that said acoustic trauma occurred during a period of qualified military service. Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2016). Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2016). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state. 38 U.S.C.A. § 101(21), (22)  (West 2014); 38 C.F.R. § 3.6(c)(1) (2016). Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016). INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2016). 

As the Veteran is contending that his bilateral hearing loss was due to acoustic trauma, the distinction between whether he had ACDUTRA or INACDUTRA is not crucial in this case because the regulations provide for service connection for an injury (i.e. acoustic trauma) incurred during either type of duty training. See 38 U.S.C.A. §§ 101(21), (22), (24) (West 2014); 38 C.F.R. §§ 3.6(a), (c)(1) (2016). As such, the Board finds competent evidence of noise exposure during qualified military service, such that the second Shedden element has been met.

Thus the Board turns to the question of whether a nexus exists between the Veteran's current bilateral hearing loss and his in-service noise exposure. At the outset, the Board acknowledges that the Veteran has undergone six VA audiological examinations to date. However, his March 2007, December 2009, and June 2010 VA examiners failed to address the etiology of the Veteran's bilateral hearing loss, such that their accompanying examination reports do not assist the Board in making its nexus determination.   

However, in April 2011, a VA examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of in-service noise exposure. In doing so, the examiner reviewed the entirety of the Veteran's service treatment records (STRs) as were available at that time, noting that audiological testing conducted in January 1960 and September 1978 yielded normal results. However, the examiner also reported that no additional testing was conducted between 1978 and 1993 upon the Veteran's re-enlistment, when evidence of hearing loss first became apparent. As such, the examiner reported that it would be speculative to opine as to what was responsible for the appearance of the Veteran's hearing loss until additional service information became available. 

The Board assigns limited probative value to the April 2011 examiner's opinion. Although the examiner asserts a definitive nexus opinion, said opinion was clearly based upon an incomplete copy of the Veteran's STRs. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an incomplete or inaccurate factual premise is not probative). Further, the examiner's analysis is entirely limited to the  STRs of record at that time, and fails to address the Veteran's lay statements regarding his in-service noise exposure and the onset of his hearing loss. See Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (noting that lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible). Accordingly, the April 2011 examiner's opinion is of limited probative value. 

The Veteran underwent subsequent VA examination in March 2012, after which the VA examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of in-service noise exposure. By way of rationale, the VA examiner noted that the Veteran's audiological results upon entrance and exit (in December 1957 and January 1960) revealed normal whisper tests. Further testing conducted in September 1978 yielded normal results. Instead, evidence of hearing loss did not appear until October 1993. As testing was normal upon enlistment and discharge from active duty, the VA examiner held that no nexus existed in this case. 

Again, the Board assigns limited probative value to the March 2012 examiner's opinion. Here, the VA examiner exhibits a fundamental misunderstanding as to what qualifies as hearing loss for VA purposes. To that end, review of the Veteran's STRs reveals competent evidence of bilateral hearing loss in both March 1985 and September 1989. As such, the VA examiner's report is seemingly based upon an inaccurate or incomplete understanding of the Veteran's in-service medical history, and on the diagnostic criteria indicating a disability for VA purposes. See Reonal, 5 Vet. App. at 461. Accordingly, the VA examiner's opinion does not stand as competent evidence regarding the etiology of the Veteran's bilateral hearing loss.   

The Veteran most recently underwent VA audiological examination in February 2016. At that time, the VA examiner opined that the Veteran's left and right ear hearing loss were less likely than not caused by or a result of an event in military service. In doing so, the examiner noted that the Veteran's bilateral hearing loss began and worsened for both ears during the time period in which he was in the Reserves. 

Again, the Board finds that the February 2016 examiner's opinion offers little probative value in assessing the etiology of the Veteran's bilateral hearing loss. Here, the examiner demonstrates a fundamental misunderstanding as to the nature of qualifying military service. In doing so, the examiner asserts that the Veteran's disability onset and worsened during reserve service, such that a nexus to active duty could not be found. 

However, as set forth in greater detail above, qualifying military service includes full-time duty in the Armed Forces performed by reserves for training. As such, the Board finds greater probative value in the examiner's notes than in the final nexus opinion. To that end, the examiner clearly states that the Veteran's bilateral hearing loss onset and worsened during his reserve service, extending from February 1981 to October 1993. The Veteran's SPRs indicate that he was placed on full-time reserve duty during this time. Accordingly, the examiner's treatment notes seemingly assert the existence of a nexus in this case, despite the improper conclusion drawn by the examiner as due to a misunderstanding regarding that which constitutes qualifying military service. As such, the more competent and credible evidence provided by the February 2016 examiner appears to support a nexus finding in this case. 

There is additional evidence of record speaking to a nexus in this case. As previously indicated, the Veteran was awarded service connection for tinnitus in an April 2016 rating decision. In said decision, the RO noted that the Veteran's tinnitus onset during his Air Force reserves service. Accordingly, the record has established a precedent upon which a disability arising during the Veteran's reserve service may be service-connected. In applying said rationale to the claim at hand, the Board finds that a nexus may be established between the Veteran's bilateral hearing loss and his reserve service. 

Finally, the Board does not overlook the Veteran's consistent testimony that his bilateral hearing loss began during his military service. Here, the Board balances the Veteran's lack of medical expertise with his ability to provide competent testimony regarding the onset of his observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); Washington, 19 Vet. App. at 368.

Thus in resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his bilateral hearing loss is causally related to service. As such, service connection is warranted in this case. 38 C.F.R. § 3.102 (2016). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss is granted. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


